DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the present application, and they are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Leonard et al (WO 2013/022739; IDS).
Leonard et al disclosed Modular Extracellular Sensor Architecture (MESA) for cell-based biosensors, modular extracellular sensors, nucleic acids encoding such sensors, and cells expressing such sensors (see at least Abstract and Summary of the Invention).  Leonard et al taught a composition comprising: i) an exogenous extracellular sensor (e.g., in a cell), and/or ii) a nucleic acid sequence encoding the exogenous extracellular sensor, wherein the exogenous sensor comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as a transcription factor; and the composition further comprises a genetic construct (plasmid or other vector) that is configured to express a gene (e.g., a reporter gene or a therapeutic gene or any other gene) in response to the transcription factor (page 3, lines 12-29).  Leonard et al also taught that the composition further the additional exogenous extracellular sensor comprises: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor (page 3, line 30 continues to line 6 on page 4; and claims 1, 10-12 and 16-18).  Leonard et al also taught a composition comprising: 1) first and second exogenous extracellular sensors (e.g., in a cell), and/or ii) one or more nucleic acid sequences encoding the first and second exogenous extracellular sensors, wherein the first exogenous extracellular sensor comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site (PCS), and d) a functional domain such as a transcription factor (TF); and wherein the second exogenous extracellular sensor comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD), in which the general mode of action of the MESA platform containing a pair of receptors/sensors is that ligand binding induces the aggregation of two receptors, bringing an intracellular protease domain (PR) (e.g., TEV protease) into proximity with a cognate intracellular protease cleavage site (PCS) (e.g., a TEV protease cleavage site), and upon cleavage of the PCS by PR, a transcription factor (TF) or other functional domain is released from the receptor at the cell membrane to carry out its function such as a TF may localize to the nucleus to induce or regulate gene expression from an engineered promoter (e.g., heterodimerization or heteromultimerization-based signaling mechanism) as depicted schematically in Fig. 1 A shown below (page 4, lines 7-15; page 5, lines 22-28; and page 11, line 32 continues to line 10 on page 12; page 14, line 31 continues to line 6 on page 15).

    PNG
    media_image1.png
    556
    437
    media_image1.png
    Greyscale

Fig. 1A shows engineered receptor alpha (ER-A) and beta (ER-B) chains comprise ligand-binding (LB), extracellular spacer (ESP), transmembrane (TM), intracellular spacer (ISP), protease cleavage site (PCS), transcription factor (TF) and protease (PR) domains, and that ER-A and ER-B bind to the same ligand.
Leonard et al also taught that in certain embodiments, the transmembrane domain and protease domains are directly linked together with no intervening amino acids (e.g., there is no intracellular spacer or other sequences) in an exogenous extracellular sensor, while in other embodiments there is an intracellular spacer between the transmembrane domain and protease domain which is 1, 2, 3, 4, 5, or 6 amino acids in length (page 3, lines 17-20).  Leonard et al also disclosed any suitable intracellular spacer (ISP) can be used with the receptors, including ISP is 0-30 amino acids long as well as in certain embodiments no ISP is present (page 22, lines 7-10); any particular protease (e.g., TEV, chymotrypsin-like serine protease, Hepatitis C virus proteases) or corresponding protease cleavage site can be used (page 22, line 21 continues to line 6 on page 23).  Leonard et al also disclosed the use of the highly active version of TEV variant which is mutated to prevent autocleavage, an autoinhibitory TEV variant TEV-AI, and a standard TEV protease (presumably wild-type TEV); and noted that the wild-type TEV is less active after it autocleaves post translationally (examples 2; page 26, lines 23-32; page 27, lines 11-13).


    PNG
    media_image2.png
    376
    302
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    405
    314
    media_image3.png
    Greyscale

Although Leonard et al did not teach explicitly the claimed system as recited in independent claim 1, however based on their disclosure it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application (03/23/2017) to envision at least the exemplary genetic system depicted in Fig. 2B comprising two different pairs of exogenous extracellular sensors: (1) the first pair is composed of two chains/extracellular sensors, wherein the first chain comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as the transcription factor TRA; wherein the second chain comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD); wherein the ligand binding domain of the first chain and the ligand binding domain of the second chain bind to the same ligand or Input 1; and (2) the second pair is composed of two different chains/extracellular sensors numbered as third and fourth chains, wherein the third chain comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as the transcription factor TAB; wherein the fourth chain comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD); wherein the ligand binding domain of the third chain and the A and TAB that regulate gene expression in a genetic construct comprising a hybrid promoter comprising a minimal promoter and interspaced binding sites for TRA and TAB that are upstream of the minimal promoter, with a reasonable expectation of success.  Such a genetic system is indistinguishable and encompassed by the system as claimed in independent claim 1.  Particularly, Leonard et al taught specifically heterodimerization or heteromultimerization-based signaling mechanism for the MESA platform containing a pair of receptors/sensors depicted in Fig. 1A and a composition further comprise at least an additional exogenous extracellular sensor (e.g., second, third, fourth or fifth exogenous extracellular sensor), wherein the additional exogenous extracellular sensor comprises: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor.  It would also have been obvious for an ordinary skilled artisan that the exemplary genetic system depicted in Fig. 2B be modified with two different transcription activators and their corresponding binding sites instead of the transcription repressor TRA and transcription activator TAB with a reasonable expectation of success, particularly Leonard et al also disclosed a genetic system depicted in Fig. 2A with two identical transcription activators (TAA).
Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al (WO 2013/022739; IDS) as applied to claims 1-10 above, and further in view of Ciliberto et al (US 007/0087346).
The teachings of Leonard et al were presented above.  However, the reference did not teach explicitly that the system in which an endogenous gene in a recombinant cell is operably linked to a hybrid promoter comprising interspaced transcription regulator binding sites for two or more transcription regulators of the extracellular sensors that are upstream of a minimal promoter.
However, before the effective filing date of the present application (3/23/2017) Ciliberto et al disclosed an orthogonal gene switch comprising a chimeric transcription factor that does not respond to endogenous ligands for regulating the expression of a gene that is operatively linked to the regulatory region (e.g., a minimal promoter located upstream of the sequence to be transcribed) containing at least one oligonucleotide sequence to which the chimeric transcriptional factor binds, wherein the chimeric transcription factor comprising a veneered ligand-binding domain of a nuclear hormone receptor, a transcription regulatory domain which can be an activation domain or a repression domain, and a DNA-binding domain (Abstract; and paragraphs [0168]-[0170], [0179], [0189] and [0214]-[0217]).  Ciliberto et al taught specifically that a sequence to be transcribed may be endogenous to a host cell, and the endogenous sequence is operatively linked to a promoter sequence responsive to the chimeric transcription factor by means of a homologous recombination (paragraph [0259]). 
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the teachings of Leonard et al by also subjecting an endogenous gene in a recombinant cell containing MESA biosensors to be operably linked to a hybrid promoter comprising interspaced transcription regulator binding sites for two or more transcription regulators of the extracellular sensors that are upstream of a minimal promoter, in light of the teachings Ciliberto et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Ciliberto et al already taught successfully that an endogenous sequence of a host cell can be operatively linked to a promoter sequence responsive to a chimeric transcription factor of an orthogonal gene switch by means of a homologous recombination.  Moreover, please note that Leonard et al also taught that a genetic construct in their cell-based MESA biosensors is configured to express any gene.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Leonard et al and Ciliberto et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified system resulting from the combined teachings of Leonard et al and Ciliberto et al is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,732,392 in view of Leonard et al (WO 2013/022739) and Ciliberto et al (US 2007/0087346).

Before the effective filing date of the present application (03/23/2017), Leonard et al taught a composition comprising: i) an exogenous extracellular sensor (e.g., in a cell), and/or ii) a nucleic acid sequence encoding the exogenous extracellular sensor, wherein the exogenous sensor comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as a transcription factor; and the composition further comprises a genetic construct (e.g., a plasmid or other vector) that is configured to express a gene (e.g., a reporter gene or a therapeutic gene or any other gene) in response to the transcription factor (page 3, lines 12-29).  Leonard et al also taught that the composition further comprise at least an additional exogenous extracellular sensor (e.g., second, third, fourth or fifth exogenous extracellular sensor), wherein the additional exogenous extracellular sensor comprises: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor (page 3, line 30 continues to line 6 on page 4).  Leonard et al also disclosed that in certain embodiments, the transmembrane domain and protease domains are directly linked together with no intervening amino acids (e.g., there is no intracellular spacer or other sequences) in an exogenous extracellular sensor, there is an intracellular spacer between the transmembrane domain and protease domain which is 1, 2, 3, 4, 5, or 6 amino acids in length (page 3, lines 17-20).  Leonard et al also disclosed any suitable intracellular spacer (ISP) can be used with the receptors, including ISP is 0-30 amino acids long as well as in certain embodiments no ISP is present (page 22, lines 7-10); any particular protease (e.g., TEV, chymotrypsin-like serine protease, Hepatitis C virus proteases) or corresponding protease cleavage site can be used (page 22, line 21 continues to line 6 on page 23).  Leonard et al also disclosed the use of the highly active version of TEV variant which is mutated to prevent autocleavage, an autoinhibitory TEV variant TEV-AI, and a standard TEV protease (presumably wild-type TEV); and noted that the wild-type TEV is less active after it autocleaves post translationally (examples 2; page 26, lines 23-32; page 27, lines 11-13).  Leonard et al further disclosed exemplary “OR” and “NOT IF” gate genetic circuits as depicted schematically in Fig. 2A-B shown below; and in each case I1 and I2 are distinct inputs, GOI is a reporter gene of interest, transactivator TA (a transcription factor), and transrepressor TR (another transcription factor), each bind to cognate DNA TF-binding domain BD upstream of a minimal promoter PMIN. 

    PNG
    media_image2.png
    376
    302
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    405
    314
    media_image3.png
    Greyscale

Additionally, Ciliberto et al disclosed an orthogonal gene switch comprising a chimeric transcription factor that does not respond to endogenous ligands for regulating the expression of a gene that is operatively linked to the regulatory region (e.g., a minimal promoter located upstream of the sequence to be transcribed) containing at least one oligonucleotide sequence to which the chimeric transcriptional factor binds, wherein the chimeric transcription factor a sequence to be transcribed may be endogenous to a host cell, and the endogenous sequence is operatively linked to a promoter sequence responsive to the chimeric transcription factor by means of a homologous recombination (paragraph [0259]). 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a composition/system in claims 1-10 of US 9,732,392 by also having the functional domain (e.g., a transcription factor such as a transactivator) of the first exogenous extracellular sensor to be different from the functional domain (e.g., a transcription factor such as a transactivator) of the third exogenous extracellular sensor, an expression vector comprising a target gene operably linked to a hybrid promoter sequence comprising a minimal promoter for inducing transcription and the hybrid promoter sequence further comprising interspaced transcription regulator binding sites upstream of the minimal promoter that bind two or more transcription factors of the extracellular sensors; and that the target gene can also be an endogenous target gene in a recombinant cell comprising the system of exogenous sensors, in light of the teachings of Leonard et al and Ciliberto et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modification because Leonard et al already taught a cell-based MESA biosensor system comprising at least an additional exogenous extracellular sensor comprising: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor; along with exemplary genetic circuits as depicted schematically in Fig. 2A-B shown above; and in each case I1 and I2 are distinct inputs, GOI is a reporter gene MIN. Additionally, Leonard et al already disclosed a genetic system depicted in Fig. 2A with two identical transcription activators (TAA).  Moreover, Ciliberto et al also taught successfully that an endogenous sequence of a host cell can be operatively linked to a promoter sequence responsive to a chimeric transcription factor of an orthogonal gene switch by means of a homologous recombination.  Please note that Leonard et al already taught that a genetic construct in their cell-based MESA biosensors is configured to express any gene.
The modified composition/system resulting from claims 1-10 of US 9,732,392 along with the teachings of Leonard et al and Ciliberto et al as set forth above is indistinguishable from and encompassed by the presently claimed systems.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kramer et al (Biotechnology and Bioengineering 87:478-483, 2004) disclosed various biologic gates that enable logical transcription control in mammalian cells.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.



/QUANG NGUYEN/Primary Examiner, Art Unit 1633